Abatement Order filed October 24, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00661-CR
                                NO. 14-19-00662-CR
                                NO. 14-19-00663-CR
                                    ____________

                         EX PARTE JAMIN STOCKER


                   On Appeal from the 248th District Court
                            Harris County, Texas
             Trial Court Cause Nos. 1643380, 1653381, & 1643382

                             ABATEMENT ORDER

      Appellant is not represented by counsel on appeal. Appellant has requested
appointment of counsel. This court is unaware whether appellant is entitled to
appointment of counsel and to proceed without the payment of costs. Accordingly,
we enter the following order.

      We ORDER the judge of the 248th District Court to immediately conduct a
hearing at which appellant and counsel for the State shall be present, either in person
or by video teleconference, to determine whether appellant desires to prosecute his
appeal, and, if so, whether appellant is indigent and, thus entitled to appointed
counsel and a free record. The judge shall appoint appellate counsel for appellant, if
necessary. The judge shall see that a record of the hearing is made, shall make
findings of fact and conclusions of law, and shall order the trial clerk to forward a
record of the hearing and a supplemental clerk=s record containing the findings and
conclusions. Those records shall be filed with the clerk of this court within 30 days
of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.



                                         PER CURIAM




Panel Consists of Chief Justice Frost and Justices Wise and Hassan.